Citation Nr: 0805598	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to an increased rating for right knee post-
patellar tendon wedge resection, rated as noncompensably 
disabling prior to March 29, 2007, and 10 percent disabling 
thereafter.

3.  Entitlement to a rating in excess of 10 percent for left 
ankle post-osteophyles chondral lesion debridgement.  

4.  Entitlement to an increased rating for post-traumatic 
changes of the right ankle, rated as noncompensable disabling 
prior to March 29, 2007, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 1983 
and from March 1986 to May 1991.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which, in pertinent part, denied entitlement to increased 
ratings for the above conditions.  

During the course of the appeal, the RO granted increased 
ratings of 10 percent for the veteran's right knee and right 
ankle disabilities, effective March 29, 2007.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for 
increased evaluations for right knee and ankle disabilities 
remain before the Board.

In January 2008, the veteran provided testimony at a hearing 
before the undersigned in Washington, D.C.  A transcript of 
the hearing is of record.

At his hearing the veteran testified with regard to the issue 
of entitlement to service connection for a back disability.  
In a May 2007 rating decision the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a chronic low back disorder.  The 
record does not show that the veteran has submitted a notice 
of disagreement with this decision, and he was advised at his 
hearing that this issue was not currently on appeal to the 
Board.

In January 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted evidence 
pertinent to the claims on appeal.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  Thus, 
the Board will consider the claim on the merits. See 38 
C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  Throughout the claims period, the veteran's left knee 
degenerative joint disease has been manifested by 
noncompensable limitation of flexion and either non-
compensable or minimally compensable extension without 
subluxation or instability.  

2.  For the period prior to March 29, 2007, the veteran's 
right knee post-patellar tendon wedge resection has been 
manifested by noncompensable limitation of flexion without 
limitation of extension; subluxation or instability; or X-ray 
evidence of arthritis.  

3.  For the period beginning March 29, 2007, the veteran's 
right knee disability has manifested noncompensable 
limitation of flexion without limitation of extension; 
subluxation or instability; or X-ray evidence of arthritis.  

4.  The veteran's left ankle post-osteophyles chrondral 
lesion debridgement manifested by moderate limitation of 
motion.

5.  For the period prior to March 29, 2007, the veteran's 
right ankle post-traumatic changes were manifested by slight 
limitation of dorsiflexion.

6.  For the period beginning March 29, 2007, veteran's post-
traumatic changes of the right ankle disability was 
manifested by no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for separate 10 percent 
evaluations for limitation of left knee extension and flexion 
have been met throughout the appeal period.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 
5260, 5261 (2007).  

2.  For the period prior to March 29, 2007, the schedular 
criteria for a 10 percent evaluation for right knee post-
patellar tendon wedge resection have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261.  

3.  For the period beginning March 29, 2007, the schedular 
criteria for a rating in excess of 10 percent for right knee 
post-patellar tendon wedge resection have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261.  

4.  The schedular criteria for a rating in excess of 10 
percent for a left ankle post-osteophyles chrondral lesion 
debridgement have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271.

5.  For the period prior to March 29, 2007, the schedular 
criteria for a compensable rating for right ankle post-
traumatic changes have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271.

6.  For the period beginning March 29, 2007, the schedular 
criteria for a rating in excess of a 10 percent for right 
ankle post-traumatic changes have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in November 2006, subsequent to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
increased ratings.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
November 2006 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   The veteran was provided complete Dingess 
notice in the November 2006 letter.

In a recent decision, the Court held that in an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating such as a specific measurement or test 
results, the Secretary must provide at least general notice 
of that requirement to the claimant.  Vazquez-Flores v. 
Peake, No. 05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).

The issues currently before the Board are entitlement to an 
increased ratings for bilateral knee and ankle disabilities.  
The relevant rating criteria, as outlined below, provide for 
disability evaluations based on limitation of motion and 
other orthopedic symptoms.  These Diagnostic Codes do not 
require specific test results or measurements.  In fact, the 
Court has directed VA to consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment, in 
addition to the criteria contained within the Diagnostic 
Codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
the Board finds that the specific notice requirements of the 
diagnostic criteria contained in Vazquez-Flores are 
inapplicable to the veteran's current claims.  

In addition, while the veteran has not been specifically 
notified that he should submit evidence demonstrating the 
effect his disabilities have had on his employment and daily 
life, he was informed in the November 2006 letter that he 
should submit evidence such as statements from his employer 
and acquaintances detailing the effect his disabilities have 
had on his job and everyday life.  The Board finds that this 
notice served to advise the veteran that evidence related to 
the occupational and social effects of his disabilities would 
be relevant to his claims.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the June 2007 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment adequately identified by 
the veteran, including service medical records, records from 
various federal agencies, and private medical records.  The 
veteran testified that he had applied for "disability" 
through his employer and that his application had been 
denied.  He was advised at the hearing to submit records 
pertinent to this application.  To date these records have 
not been submitted, and the veteran has not otherwise 
identified them.  VA is only obligated to seek pertinent 
records that are adequately identified and for which 
necessary releases are submitted.  38 C.F.R. § 3.159(c)(1)(i) 
(West 2002).  Accordingly, VA has no further duty to obtain 
the "disability" records.

The veteran was provided proper VA examinations in October 
2002 and April 2007 to determine the severity of his 
disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Knee Disabilities

Legal Criteria

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  

The General Counsel subsequently clarified that for a knee 
disability rated under Diagnostic Code 5257 or Diagnostic 
Code 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of leg flexion to 60 degrees is evaluated as 
noncompensable.  A 10 percent evaluation is appropriate if 
flexion is limited to 45 degrees and a 20 percent evaluation 
is assigned if flexion is limited to 30 degrees.  Flexion 
that is limited to 15 degrees is evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of leg extension to 5 degrees is evaluated as 
noncompensable.  It also warrants a 10 percent evaluation 
when it is limited to 10 degrees and a 20 percent evaluation 
when it is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Factual Background

Service connection for left and right knee disabilities was 
granted in an April 1992 rating decision.  The left knee, 
combined with bilateral ankle disabilities, was assigned a 10 
percent disability rating, while the right knee was assigned 
a noncompensable disability rating, both effective June 1, 
1991.  

In the November 2002 rating decision on appeal, separate 
ratings were assigned for the veteran's left knee and 
bilateral ankle disabilities and the 10 percent left knee 
rating was continued.  Subsequently, in a June 2007 rating 
decision, an increased rating of 10 percent was granted for 
the veteran's right knee disability, effective March 29, 
2007.  

The veteran was provided a VA examination in October 2002 to 
determine the severity of his knee disabilities.  With 
respect to the left knee, he complained of intermittent knee 
pain, weakness, stiffness, fatigability, incoordination, and 
instability.  The veteran reported that he experienced flare-
ups of pain precipitated by any strenuous activity and 
alleviated with rest, ice, or medication.  

Upon physical examination, the examiner noted a mild genu 
varum deformity of the right knee.  Lower extremity strength 
on flexion and extension was full with no pain on resistance.  
There was mild left knee joint prominence.  There was no 
increased warmth, erythema, swelling, or effusion of either 
knee.  Left knee flexion was to 130 degrees without pain and 
right knee flexion was to 135 degrees without pain.  
Extension was to 10 degrees without pain on the left and was 
full without pain on the right.  

There was stated left knee numbness but no pain on palpation 
of each knee.  Romberg test was negative.  McMurray tests and 
drawer signs were negative bilaterally.  There was no medial 
or lateral ligamentous laxity of either knee.   An X-ray of 
the left knee showed minimal to moderate degenerative 
changes.  The diagnosis was left knee traumatic arthritis.  

Records of treatment by private providers dated from May 
2000, show that the veteran was noted to have bilateral knee 
and ankle disabilities.  In March 2005, while being examined 
for low back pain, the veteran's physician noted that he had 
full strength and full range of motion in his extremities.  
In July 2005, the veteran was noted to have edema and mild 
redness in his left lower extremity.

The veteran's most recent VA examination was conducted in 
March 2007.  He complained of increased pain, instability, 
and weakness of the left knee.  He also stated that he 
experienced weekly severe flare-ups of bilateral knee pain.  

Range of motion of the knees showed active and passive 
flexion on the left from 90 to 110 degrees without pain.  
Extension on the left was to 3 degrees with pain throughout.  
Following repetitive use, there was increased pain, but no 
additional loss of motion.  Active right flexion was from 90 
to 110 degrees with pain at the endpoint and passive right 
flexion was from 90 to 115 degrees with pain beginning at 110 
degrees.  

Extension of the right knee was full to 0 degrees with pain 
at the endpoint.  There was no additional loss of motion on 
repetitive use.  There was no joint ankylosis and no 
instability of either knee.  X-rays showed mild degenerative 
changes of the left knee and a normal right knee.  The 
diagnoses were mild degenerative joint disease of the left 
knee and post-patellar tendon wedge of the right knee.  

The examiner noted that the veteran had significant general 
occupational effects from his knee disabilities, but as his 
job entailed a lot of sitting, he did not have problems most 
of the time.  He also noted that the veteran was not able to 
run or jump due to his knee conditions.

Analysis

A. Left Knee  

The veteran's left knee degenerative joint disease is 
currently rated as 10 percent disabling under Diagnostic Code 
5010 for traumatic arthritis.

The medical evidence of record shows that the veteran had 
noncompensable limitation of flexion and extension on the 
2002 VA examination.  On the 2007 VA examination, the veteran 
had noncompensable limitation of flexion with limitation of 
extension that met the criteria for a 10 percent rating.  The 
General Counsel has held that limitation of flexion and 
extension constitutes separate disabilities that can be 
evaluated separately.  Accordingly, separate 10 percent 
evaluations are warranted for the noncompensable limitation 
flexion and extension throughout the appeal period.

The March 2007 examiner noted that while there was increased 
pain following repetitive motion testing, there was no 
additional loss of motion.  With consideration of these 
functional factors, the veteran's range of left knee motion 
is to 90 degrees of flexion and to 10 degrees of extension.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

While the veteran does meet the criteria for a compensable 
rating under Diagnostic Code 5261 as extension is limited to 
10 degrees, his left knee disability does not most nearly 
approximate the criteria associated with an increased rating 
of 20 percent.  In this regard, the Board notes that left 
knee flexion is not limited to 30 degrees and extension is 
not limited to 15 degrees.  As noted above, range of motion 
of the veteran's knees demonstrates flexion that is limited 
to 90 degrees and extension that is to 10 degrees.  
Therefore, higher ratings are not warranted on the basis of 
limitation of motion.  

Turning to the instability of the veteran's knee, the Board 
finds that an increased rating is not warranted under 
Diagnostic Code 5257 as the knee does not more nearly 
approximate moderate instability.  In this regard, the Board 
notes that although the record contains statements from the 
veteran noting that his knee often gives out, there is no 
objective medical evidence of moderate instability.  

In fact, both VA examiners specifically noted that the 
veteran's left knee was stable.  Therefore, the evidence of 
record establishes that the veteran's left knee instability 
most nearly approximates the criteria contemplated by the 
currently assigned 10 percent disability evaluation.  There 
have also been no periods when worse instability or 
subluxation has been demonstrated.  Staged ratings for this 
aspect of the knee disability is also not warranted.

Furthermore, as there is no evidence of left knee 
instability, a separate rating for instability or subluxation 
under Diagnostic Code 5257 is not warranted at any time 
throughout the claims period.  

In addition, while there is evidence that the veteran 
underwent cartilage repair on the left knee, there is no 
objective medical evidence of left knee locking, an increased 
rating under Diagnostic Code 5258 is not warranted.  There is 
also  no evidence that the veteran has experienced frequent 
periods of effusion at any time throughout the claims period 
as required under Diagnostic Code 5258.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

There were no periods beginning with the one year period 
prior to the veteran's claim when a greater disability was 
demonstrated; therefore, staged ratings are not warranted.  
Accordingly, separate 10 percent evaluations are granted for 
limitation of left knee flexion and extension.

B.  Right Knee

Period Prior to March 29, 2007

Prior to March 29, 2007, the veteran received a 
noncompensable disability rating for limited and painful 
motion of his right knee. 

With respect to limitation of motion, at the veteran's 
October 2002 VA examination, flexion was to 135 degrees and 
extension was full to 0 degrees.  Although the examiner did 
not specifically address whether the veteran experienced 
additional loss of motion following repetitive use, he 
described noncompensable limitation of flexion.  

It is clear that the veteran's range of motion during this 
period did most nearly approximate 45 degrees of flexion and 
10 degrees of extension as needed for a compensable rating 
under Diagnostic Codes 5260 and 5261 pertaining to limitation 
of flexion and extension, respectively.  The right knee 
disability is rated by analogy under Diagnostic Code 5257.  
The RO granted the 10 percent rating, effective March 29, 
2007, on the basis of noncompensable but painful motion, 
essentially applying the criteria for rating arthritis.

Applying those criteria to the earlier period, it is clear 
that the 2002 examiner found objective evidence of 
noncompensable limitation of right knee flexion.  Therefore, 
for the period prior to March 29, 2007, a 10 percent rating 
could be provided if the disability were rated on the same 
basis as it is currently rated.  

There has been no evidence at any time during the appeal 
period of any limitation of extension.  Hence, a separate 
rating is not warranted for limitation of extension.

With respect to instability of the veteran's knee, the Board 
finds that neither an increased rating nor a separate rating 
are warranted under Diagnostic Code 5257 for the period prior 
to March 29, 2007.  The veteran did not report that he 
experienced instability of the right knee during this period, 
and the October 2002 VA examiner found that there was no 
laxity of either knee.  Accordingly, a compensable evaluation 
for right knee instability is not warranted for the period 
prior to March 29, 2007.  

In addition, there is no objective medical evidence of 
removal or dislocation of  semilunar cartilage, locking, or 
frequent periods of effusion of the right knee prior to March 
29, 2007.  Therefore, a compensable rating is not warranted 
under Diagnostic Codes 5258 or 5259.

Period Beginning March 29, 2007

Range of motion of the right knee at the March 2007 VA 
examination showed flexion from 90 to 110 degrees with pain 
at the endpoint.  Extension was full.  The examiner noted 
that there was no additional loss of range of motion 
following repetitive testing  With consideration of these 
functional factors, the veteran's right knee motion is to 90 
degrees of flexion and to 0 degrees of extension.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board finds that the veteran does not meet the criteria 
for an increased rating under the Diagnostic Codes pertaining 
to limitation of motion for the period beginning March 29, 
2007.  It is clear that even when all pertinent disability 
factors are considered, the right knee disability does not 
most nearly approximate the criteria associated with an 
increased rating of 20 percent.  In this regard, the Board 
notes that the veteran was found on the most recent 
examination to have no limitation of extension and a 
noncompensable limitation of flexion.  

Turning to the instability of the veteran's knee, the Board 
finds that an increased rating is not warranted under 
Diagnostic Code 5257 as the right knee does not more nearly 
approximate moderate instability.  As noted above, there is 
no objective medical evidence of moderate instability at 
anytime throughout the claims period, and the March 2007 VA 
examiner found that the right knee was stable.  As the 
evidence of record establishes that the veteran's right knee 
instability most nearly approximates the criteria 
contemplated by the currently assigned 10 percent disability 
evaluation for the period beginning March 29, 2007, an 
increased rating under Diagnostic Code 5257 is not 
appropriate.  

As there is no evidence of instability for the period 
beginning March 29, 2007, a separate rating for instability 
of the right knee is also not warranted. 

In addition, there is no objective medical evidence of 
removal or dislocation of  semilunar cartilage, locking, or 
frequent periods of effusion of the right knee for the period 
beginning March 29, 2007.  Therefore, an increased rating is 
not warranted under Diagnostic Codes 5258 or 5259.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

Ankle Disabilities

Legal Criteria

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

Moderate limitation of motion under Diagnostic Code 5271 
warrants a 10 percent disability evaluation.  A 20 percent 
rating is warranted for marked limitation of motion of an 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Factual Background

Service connection for left and right ankle disabilities was 
granted in an April 1992 rating decision.  At that time, both 
of the veteran's ankle disabilities and his left knee 
disability were assigned a single 10 percent evaluation, 
effective June 1, 1991.  
In the November 2002 rating decision on appeal, the RO 
assigned separate ratings for each of the veteran's 
disabilities.  The left ankle was assigned a 10 percent 
evaluation and the right ankle received a noncompensable 
evaluation, both effective October 15, 2001.  In a June 2007 
rating decision, an increased rating of 10 percent was 
granted for the veteran's post-traumatic changes of the right 
ankle, effective March 29, 2007.  

In response to his claim for increased ratings, the veteran 
was provided a VA examination of his ankles in October 2002.  
He complained of soreness and locking of the left ankle and 
stated that he did not have a lot of problems with his right 
ankle.  He reported bilateral intermittent pain, but 
complained of instability, fatigability, weakness, and lack 
of endurance of the left ankle only.  The veteran also 
complained of flare-ups of pain precipitated by stepping the 
wrong way and causing a limp.  Upon physical examination, 
ankle dorsiflexion and plantar flexion strength were full.  
The veteran had bilateral anterior medial and lateral 
malleolus tenderness to plapation.  There was also left 
crepitus on motion.  Ankle plantar flexion on the left was to 
60 degrees without pain and on the right to 53 degrees 
without pain.  Dorsiflexion bilaterally was 15 degrees with 
pain on the left.  Eversion and inversion were full 
bilaterally.  X-rays of the ankles were normal.  The examiner 
noted that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic ankle disorders.  

The veteran was afforded another VA examination in March 
2007.  He complained of pain and locking of the ankles.  
Range of motion measurements of the left ankle showed plantar 
flexion to 40 degrees without pain and dorsiflexion to 0 
degrees.  There was no additional loss of motion upon 
repetitive testing.  Range of motion measurements of the 
right ankle showed plantar flexion to 45 degrees with no pain 
and dorsiflexion to 10 degrees with pain beginning at 5 
degrees.  There was no instability bilaterally.  The examiner 
did note abnormal tracking of the left tendon on the superior 
aspect of the ankle with dorsiflexion.  X-rays of both ankles 
were normal.  The diagnoses were left ankle osteophytes-
chondral lesion debridgement and post-traumatic changes of 
the right ankle with normal X-rays.  


Analysis

A. Left Ankle

The veteran's left ankle is rated as 10 percent disabling 
under Diagnostic Code 5271 for moderate limitation of motion.  

The Board notes that the medical evidence of record clearly 
establishes that the veteran's left ankle is not ankylosed.  
The veteran retains useful motion of his left ankle, and 
therefore Diagnostic Code 5270 for ankle ankylosis is not for 
application.

Based on review of the medical evidence of record, the Board 
finds that a disability evaluation in excess of 10 percent 
for the veteran's left ankle disability is not warranted at 
any time throughout the claims period.  With respect to range 
of motion, the most limited motion was noted on the March 
2007 examination report.  At that time, plantar flexion was 
to 40 degrees and dorsiflexion was to 0 degrees with no pain.  
In addition, while the veteran has reported experiencing 
flare-ups, there have been no findings of additional loss of 
range of motion upon repetitive testing.  Therefore, the 
Board finds that the limitation of motion of the veteran's 
left ankle more nearly approximates moderate than marked.  
Accordingly, an increased rating is not warranted under 
Diagnostic Code 5271 for limitation of motion at any time 
during the claims period.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  


B. Right Ankle

Prior to March 29, 2007, the veteran's right ankle was rated 
as noncompensably disabling.  For the period beginning March 
29, 2007, the veteran has received a 10 percent evaluation 
under Diagnostic Code 5271 for moderate limitation of motion.  

The Board notes that the medical evidence of record clearly 
establishes that at no time during the claims period has the 
veteran's right ankle been ankylosed.  The veteran retains 
useful motion of his right ankle, and therefore Diagnostic 
Code 5270 for ankle ankylosis is not for application.

Based on review of the medical evidence of record, for the 
period prior to March 29, 2007, the Board finds that a 
compensable evaluation is not warranted.  During the 
veteran's October 2002 VA examination, plantar flexion of the 
right ankle was to 53 degrees and dorsiflexion was to 15 
degrees.  As noted above, normal ranges of ankle motions are 
0 to 20 degrees for dorsiflexion and 0 to 45 degrees for 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2007).  As the 
veteran had full range of motion of his right ankle for the 
period prior to March 29, 2007, a compensable rating is not 
warranted during this period.  

With respect to limitation of motion of the right ankle for 
the period beginning March 29, 2006, the Board finds that a 
disability evaluation in excess of 10 percent is not 
warranted.  At the veteran's March 2007 VA examination, 
plantar flexion was to 45 degrees with no pain and 
dorsiflexion was to 10 degrees with pain beginning at 5 
degrees.  In addition, the examiner noted that there was no 
additional loss of range of motion upon repetitive testing.  
While the veteran does have limited dorsiflexion of his right 
ankle, plantar flexion is full and X-rays of the right ankle 
are normal.  Therefore, the Board finds that the limitation 
of motion of the veteran's left ankle more nearly 
approximates moderate than marked.  Accordingly, an increased 
rating is not warranted under Diagnostic Code 5271 for 
limitation of motion for the period beginning March 29, 2007.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  

Extraschedular Rating

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the knee and ankle disabilities have required no 
periods of hospitalization.  The veteran testified that while 
he was seeking a "disability" from his employer, his knee 
and ankle disabilities had not caused him to miss any time 
from work.  There is no other evidence of marked interference 
with employment.  Referral for consideration of 
extraschedular ratings is not warranted.














							(CONTINUED ON NEXT PAGE)
ORDER

An increased for degenerative joint disease of the left knee, 
namely separate 10 percent evaluations for limitation of 
extension and flexion is granted.

An increased, 10 percent, rating for right knee post-patellar 
tendon wedge resection, is granted for the period prior to 
March 29, 2007

A rating in excess of 10 percent for right knee post-patellar 
tendon wedge resection is denied.

Entitlement to a rating in excess of 10 percent for left 
ankle post-osteophyles chondral lesion debridgement is 
denied.  

Entitlement to an increased rating for post-traumatic changes 
of the right ankle, rated as noncompensable disabling prior 
to March 29, 2007, and 10 percent disabling thereafter, is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


